To compel respondents to spread upon the assessment rolls of their several townships the county taxes, as apportioned for 1891.
Granted in part December 13,1892, without costs.
Opinion filed December 23, 1892.
1. The writ of mandamus is a discretionary writ, and will not be granted to accomplish a confessedly illegal purpose, even though the officer against whoni it is invoked is charged with an express duty under the statute; citing Common Council vs. Schlich, 81 M., 405.
2. A writ of mandamus will not be granted to compel a supervisor to spread upon his roll that portion of the county tax *1323certified to Mm which, wMle purporting to have been voted for the purpose of a poor farm, is really-being raised to aid in securing a location for a tannery in the county. .
Inasmuch as there was no difficulty in separating the fraudulent tax from the other taxes, writs were issued, directing respondents to spread said balance upon their respective rolls.